                                                       Page 45
1        transport him to the hospital.    And I want you to

2        look at Exhibit No. 1, page 5.    Exhibit 1, page 5.

3    A   Yes, sir.

4    Q   Now, this is the document produced by the ambulance

5        service who came to the scene, and this is their

6        total report.    But on page 5, they document why

7        they did not take the patient to the hospital.       And

8        I want to go through this.    The primary crew name

9        was James Brown, and down at the bottom, it shows

10       that IMPD signed this medical -- I'm not sure, but

11       look at the signature.    And could you determine

12       whose signature that is?

13   A   No, not by the signature.

14   Q   Right.   But you see he documented, he said that

15       Frank Wooten signed this?

16   A   The sergeant.

17   Q   No.    I'm saying it says Frank Wooten.   I wasn't

18       degrading him or anything.    I'm saying what the

19       document says.

20   A   Yes, Mr. Hill.

21   Q   You see it?

22   A   Yes.

23   Q   Now, in your practice as a police officer, do you

24       ever sign a suspect's name to refuse medical care?

25              MR. WILLFOND:   Object to form.
                                                          Page 46
1             MR. IZZO:      Join.   You can answer.   Go ahead.

2    A   Answer?    Okay.    No, I don't.

3    Q   Yeah.     Let's go through this.   This is a form

4        whereby Mr. Day -- now, we later learned he died

5        because of this misadventure.

6             MR. IZZO:      I'll object to speculation on that

7        part.     Go ahead.

8             MR. LEE:      We're going to go through that.

9             MR. IZZO:      I have to make the objection.

10       Okay.

11            MR. LEE:      We are going to go through that.

12   BY MR. LEE:

13   Q   Now, it says:      "Refusal of transportation.    Refusal

14       of treatment."      Do you see that?

15   A   Yes, sir.

16   Q   And in the middle of the page it says:        "To be read

17       to the patient or guardian."       While you were at the

18       scene that day, did anybody ever verbalize those

19       instructions to Terrell Day?

20   A   Not that I recall.

21   Q   It says:    "Emergency personnel offered to transport

22       me to the hospital for further evaluation and care

23       and I refused this service."       Terrell Day never

24       refused medical care, did he, on that day?

25   A   I don't know that, sir.
                                                          Page 47
1    Q   Well, did you see Terrell Day tell the medical

2        people, "Please, don't take me to the hospital"?

3    A   No, sir.     I did not.

4    Q   Then it says, "I understand that I have not been

5        evaluated by a physician and that a serious medical

6        problem may exist which may result in disability or

7        death."     Did anybody ever tell Terrell Day that on

8        September 26, 2015?

9    A   Not that I overheard.

10   Q   Now, hold your thought there real quickly.       I'll

11       show you.    We'll move to admit Exhibit No. 9.    Go

12       to Exhibit No. 9.

13   A   Okay.     That's the coroner's report, sir?

14   Q   Yes.

15              (At this time, Deposition Exhibit No. 9 was

16       produced for identification.)

17   BY MR. LEE:

18   Q   The Exhibit No. 9, the actual coroner's report, I

19       apologize.    The page number is 7.   It's not

20       numbered at the bottom.

21   A   Okay.

22   Q   Right.

23   A   Yes, sir.

24   Q   Now, were you aware that IMPD ordered a death

25       investigation by the Marion County Coroner's Office
